Bronson Law Offices, P.C.
Counsel for EDISON PRICE LIGHTING, INC.
Debtor and Debtor in Possession
480 Mamaroneck Avenue
Harrison, New York 10528-0023
(914) 269-2530 (tel.)
(888) 908-6906 (fax)
Bruce Bronson, Jr., Esq.
hbbronson@bronsonlaw.net

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                           x
   In re                                                   :   Chapter 11
                                                           :
   EDISON PRICE LIGHTING INC.,                             :   Case No. 20-22614 (RDD)
                                                           :
      Debtor.                                              :
                                                       x

 DEBTOR’S MOTION FOR ENTRY OF ORDERS, PURSUANT TO 11 U.S.C. §§ 105(A),
            363(B), (F), AND (M), AND 365, 503 AND 507 AND RULES 2002,
  6004 AND 6006 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE: (I) (A)
         APPROVING BIDDING PROCEDURES FOR THE SALE OF ALL OR
     SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, (B) AUTHORIZING AND
   APPROVING ENTRY INTO THE STALKING HORSE APA, (C) APPROVING THE
    DESIGNATION OF THE PURCHASER AS THE STALKING HORSE BIDDER, (D)
      APPROVING BID PROTECTIONS, (E) SCHEDULING A SALE HEARING, (F)
    APPROVING THE FORM, MANNER AND EXTENT OF NOTICE OF THE SALE
   PROCESS, AND (G) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT
 PROCEDURES; AND (II) (A) APPROVING THE SALE OF ALL OR SUBSTANTIALLY
    ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND
             ENCUMBRANCES, AND (B) GRANTING RELATED RELIEF

 TO THE HONORABLE ROBERT D. DRAIN, UNITED STATES BANKRUPTCY JUDGE:

           EDISON PRICE LIGHTING, INC. (the “Debtor”) by its undersigned counsel, submits this

 motion (the “Sale Motion”) seeking entry of orders, pursuant to sections 105 (a), 363(b), (f), and

 (m), and 365, 503 and 507 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules

 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), and Rules 2002-1, 6004-1, 6006-1, 9006-1, 9013-1, 9014-1 and 9014-2 of the Local

 Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy Rules”):
        I.       in substantially the same form as that annexed hereto as Exhibit A (the “Bidding
                 Procedures Order”), 1 (a) authorizing the Debtor to conduct the sale process in
                 accordance with the Bidding Procedures attached as Exhibit “1” to the Bidding
                 Procedures Order (the “Bidding Procedures”) for the auction, if necessary (the
                 “Auction”), and sale of the Assets (as defined herein) free and clear of all liens,
                 claims, encumbrances, and interests (collectively, “Liens”), (b) approving the
                 Bidding Procedures, (c) authorizing and approving the Debtor’s entry into the
                 Agreement of Purchase and Sale (the “Stalking Horse APA”), among the Debtor
                 and Current Lighting Solutions, LLC, 1975 Noble Road, East Cleveland, OH 44112
                 (the “Stalking Horse Bidder” or the “Purchaser”), substantially in the form attached
                 hereto as Exhibit C, subject to higher and better offers, (d) approving the bidding
                 protections in the form of the Expense Reimbursement and Break-Up Fee (each as
                 defined herein), (e) scheduling the Auction and hearing for approval of the
                 proposed sale (the “Sale Hearing”), (f) establishing procedures (“Assignment
                 Procedures”) for the assumption and assignment of the Debtor’s executory
                 contracts and unexpired leases (the “Assigned Contracts”) and the fixing of cure
                 amounts to be paid with respect thereto pursuant to section 365(b) of the
                 Bankruptcy Code (the “Cure Amounts”), (g) authorizing and approving the form
                 and manner of notice of the Auction and Sale Hearing (the “Sale Notice”),
                 substantially in the form attached as Exhibit “2” to the Bidding Procedures Order,
                 and (h) authorizing and approving the form and manner of notice of the potential
                 assumption and assignment of the Assigned Contracts and the proposed Cure
                 Amounts, substantially in the form attached as Exhibit “4” to the Bidding
                 Procedures Order; and

        II.      in substantially the same form as that annexed hereto as Exhibit B (the “Sale
                 Order”), (a) approving the Stalking Horse APA, or such other Purchase Agreement
                 entered into in accordance with the Bidding Procedures and approved at the Sale
                 Hearing, and authorizing the Debtor to perform thereunder, (b) approving the sale
                 of the Assets to the Stalking Horse Bidder, or such other Successful Bidder as
                 approved at the Sale Hearing, free and clear of any and all Liens, (c) authorizing
                 the assumption and assignment of the Assigned Contracts, and (d) granting related
                 relief (the “Transaction”);

and respectfully sets forth as follows:

                                    PRELIMINARY STATEMENT

        The Debtor is seeking to sell substantially of its assets (the “Assets”). The Assets consist

of (i) certain equipment of Debtor, (ii) all raw materials and works in process and finished good



1
  Contemporaneously herewith, the Debtor is filing a notice of presentment of the Bidding Procedures Order and a
request for expedited relief in connection with same.
                                                       2
inventory of Debtor, (iii) all intellectual property of Debtor, and (iv) other assets and rights set

forth in the Stalking Horse APA, specifically excluding cash and accounts receivable among other

assets. The Stalking Horse Bidder is willing to expeditiously consummate the Transaction on or

before October 30, 2020, as more fully set forth in the Stalking Horse APA, which provides for

the sale of the Assets free and clear of all Liens for a purchase price of $1,110,000. The

Transaction is subject to higher and better offers pursuant to the Bidding Procedures. As such, the

Stalking Horse APA provides that in the event the Debtor closes on an Alternative Transaction (as

defined in the Stalking Horse APA), the Stalking Horse Bidder is entitled to protections in the

form of reimbursement of all reasonable and documented out-of-pocket expenses incurred by

Stalking Horse Bidder in an amount not to exceed $75,000 (the “Expense Reimbursement”) and

payment of three percent (3%) of the negotiated purchase price as a break-up fee (the “Break-Up

Fee” together with the Expense Reimbursement, the “Bid Protections”).

        For all the reasons stated below, the Debtor respectfully submits that entry of the proposed

Bidding Procedures Order and Sale Order is in the best interests of the Debtor’s estate and its

creditors and should be approved.

               JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.     This Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the “Amended Standing Order of Reference” of the United States District Court for the

Southern District of New York (Preska, C.J.), dated January 31, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(M) and (N).

        2.     Venue of this case is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.



                                                 3
       3.      The statutory predicates for the relief sought herein are sections 105(a), 363(b), (f),

and (m), 365, 503(b) and 507(b) of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and

9014, and Local Bankruptcy Rules 2002-1, 6004-1, 6006-1, 9006-1, 9013-1, 9014-1 and 9014-2.

                                        BACKGROUND

       A.      Case Background

       4.      On May 1, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code before this Court commencing Case No. 18-23419

(RDD).

       5.      On July 21, 2020, the Court approved the retention of Beechwood Capital Advisors,

LLC [Dkt No. 84] (the “Broker” or “Beechwood”) for the purpose of marketing substantially all

of the Debtor’s assets for sale.

       6.      The Debtor continues to manage its business as a debtor and debtor in possession

pursuant to the Bankruptcy Code.

       B.      The Debtor’s Assets

       7.      The Debtor is a manufacturer of high-end architectural lighting that paused

operations and furloughed its employees on March 20, 2020, in response to Governor Cuomo’s

“shelter in place” order due to Covid-19.

       8.      The Debtor has returned to manufacturing in order to preserve its business as a

going concern and is maneuvering through the various issues that are related to restarting business

including supply chain issues.

       9.      The Debtor leases a 60,000 square foot manufacturing facility where it maintains

equipment and machinery necessary to produce its various lighting products.

       10.     The Debtor owns a portion of its manufacturing equipment and leases a portion.

                                                 4
          11.   The Debtor also has inventory, accounts receivable and a backlog of orders.

          C.    Security Interests, Tax Obligations and Other Claims

          12.   The Assets are subject to a first lien security interest held by Citibank, N.A. (the

“Lender”) in the amount of approximately $3,683,897.07. Additionally, three (3) additional

creditors have asserted junior secured claims on certain of the Assets. See, e.g., Claim Nos. 37,

39, 54.

          13.   The Debtor also has significant unsecured debt as evidenced by scheduled claims

and proofs of claim, including a priority claim of $2,055,428 asserted by the Internal Revenue

Service.

          D.    The Purchase – Sale and Marketing Process

          14.   Prior to the Petition Date, the Debtor had been actively engaged in an informal

marketing process to facilitate the sale of its business as a going concern. Those marketing efforts

were unsuccessful, which – in part – led to the commencement of this chapter 11 case.

          15.   Since June 2019, the Broker has been engaged in an intense marketing process.

The Broker’s marketing campaign has included, among other things, targeted direct telephone,

email, and fax solicitation to potential purchasers and all parties that had previously expressed an

interest in acquiring the Assets; the creation of written marketing materials; maintaining a data

room concerning the Assets so that interested parties could streamline their diligence.

          16.   In total, the Broker contacted 60 potential purchasers, including parties that

previously expressed interest in acquiring (all or a portion of) the Assets. The Debtor executed

confidentiality agreements with 15 interested parties and provided such parties access to a data

room and other diligence materials. As a result, the Debtor received three (3) offers to purchase

the Debtor’s enterprise as a going concern.

                                                 5
        17.      The Debtor, in consultation with the Broker, determined that the offer by the

Stalking Horse Bidder would realize the highest and best value for the Assets. Accordingly, the

Debtor engaged in negotiations with the Stalking Horse Bidder, resulting in the negotiation and

execution of the Stalking Horse APA, which is attached hereto as Exhibit C.

                                           RELIEF REQUESTED

        A.       The Proposed Sale

        18.      The Stalking Horse APA sets forth the terms of the sale of the Assets, subject to

higher and better offers, free and clear of Liens. The following is a summary of certain salient

provisions of the Stalking Horse APA and is qualified entirely by reference to the Stalking Horse

APA itself. 2

                                         SUMMARY DESCRIPTION

    Parties:                                                 Seller: Edison Price Lighting Inc.

                                                             Purchaser: Current Lighting Solutions, LLC, a
                                                             Delaware limited liability company

    Assets:                                                  Substantially all of the Assets of Debtor as set
                                                             forth in the Stalking Horse APA

    Purchase Price and Deposit:                              $1,110,000 purchase price
                                                             $111,000 deposit

    Sale Approval Order and Closing Date:                    Closing will take place on a date to be
                                                             agreed between the Debtor and the
                                                             Purchaser not later than fourteen days after
                                                             entry of the Sale Order but no later than
                                                             October 29, 2020, or as otherwise agreed by
                                                             the parties in accordance with the Stalking
                                                             Horse APA.


2
  The following summary of the Stalking Horse APA is provided for the convenience of the Court and the parties in
interest. To the extent that there are any discrepancies between this summary and the Stalking Horse APA, the terms
and language of the Stalking Horse APA shall govern. Unless defined herein, capitalized terms defined in the Stalking
Horse APA shall have the meanings ascribed to them therein.
                                                         6
  Cure Payments                                     Debtor shall be responsible for all Cure
                                                    Amounts of any Assigned Contracts under
                                                    the Stalking Horse APA, to the maximum
                                                    extent of $65,000.

  Transfer and Recording Taxes:                     No Transfer and Recording Taxes are
                                                    anticipated; however, if there are any,
                                                    Purchaser will be liable for them.


       B.     Extraordinary Provisions

       19.    In accordance with General Order M-383, In the Matter of: Adoption of Amended

Guidelines for the Conduct of Asset Sales, dated November 18, 2009 (“General Order M-383”),

the Debtor discloses the following Extraordinary Provisions provided for in the Stalking Horse

APA:

               (a)    Use of Proceeds: At the Closing, the Debtor shall be required to use
       the proceeds of the Transaction in the first instance to satisfy the Debtor’s
       indebtedness to Citibank, N.A. In the event that higher and better offers are
       received on the Assets to permit recovery to junior lienholders, then the Debtor will
       use the proceeds for that purpose.

              (b)     Record Retention. The Stalking Horse APA provides that the
       Debtor will retain copies of all books and records. The Debtor believes that it will
       maintain sufficient financial information for the Debtor to administer the estate.

               (c)    Successor Liability: The proposed form of Sale Order contains
       findings and provisions limiting Purchaser’s successor liability. The parties intend
       that the transfer of the Assets will not subject Purchaser to any liability. The
       proposed finding in the Sale Order authorizing the sale to be made free and clear of
       successor liability claims complies with applicable principles of sales conducted
       pursuant to section 363(f) of the Bankruptcy Code and applicable non-bankruptcy
       law.

              (d)    Relief from Bankruptcy Rule 6004(h): The proposed form of Sale
       Order contains a waiver of the stay imposed by Bankruptcy Rule 6004(h). The
       Debtor submits such relief is appropriate under the circumstances.




                                                7
        C.       Proposed Bidding Procedures, Auction and Auction Procedures

        20.      Consistent with the Stalking Horse APA, the Debtor is proposing the Bidding

Procedures, which are designed to facilitate an auction process and ensure the realization of

maximum value of the Assets for the Debtor’s estate, creditors, and other interested parties.

Specifically, as discussed in more detail below, the Transaction is subject to higher and better

offers. In that regard, the Stalking Horse Bidder has expended considerable time, effort and

resources conducting due diligence and negotiating the Stalking Horse APA. Accordingly, the

Stalking Horse Bidder required certain bidding protections to the extent it is outbid.

        21.      The Debtor proposes that competing offers for the Assets be governed by the

following Bidding Procedures: 3

                 (a)      Relevant Dates and Deadlines:
                          R

                          Bid Deadline:                              October 9, 2020 at 4:00 p.m. (EST)

                          Potential Auction:                         October 11, 2020 at 10:00 a.m. (EST)

                          Deadline to File Notice of                 October 12, 2020 at 4:00 p.m. (EST)
                          Selection of Highest and Best Bid:

                          Sale Objection Deadline:                   October 13, 2020 at 4:00 p.m. (EST)

                          Sale Hearing:                              October 14, 2020 at 10:00 a.m. (EST)




                (b)     Confidentiality Agreement / Due Diligence. Any entity that wishes to
        conduct due diligence with respect to the Assets must deliver to the Debtor’s counsel an
        executed confidentiality agreement in form and substance reasonably satisfactory to the
        Debtor on terms at least as favorable to Debtor as the Confidentiality Agreement signed by
        the Stalking Horse Bidder. Interested parties that comply with the foregoing (each such
        entity referred to as a “Potential Bidder”), shall be permitted to conduct diligence with
        respect to the Assets, provided however, that the Debtor shall not be obligated to furnish
        any due diligence information after the Bid Deadline.



3
  All parties should read the Bidding Procedures in their entirety and not rely on the summary herein. Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding Procedures.
                                                        8
                  (c)    Qualification of Bids and Potential Bidders. In order to participate in the
         sale process and to have a proposal considered by the Debtor, each Potential Bidder must
         deliver a written, irrevocable proposal for a Transaction that otherwise satisfies the below
         criteria. A “Qualified Bidder” is a Potential Bidder that delivers a binding Bid (as defined
         below) that in the Debtor’s discretion, satisfies the following (a “Qualified Bid”):

                           i.      Bid Deadline. Each Bid Package (as defined below) must be
                                   delivered in written form to counsel Bronson Law Offices P.C., 480
                                   Mamaroneck Ave., Harrison, New York 10528, Attn: H. Bruce
                                   Bronson, so as to actually be received no later than 4:00 p.m.
                                   (prevailing Eastern Time) on the Bid Deadline of October 9,
                                   2020. 4

                           ii.     Bid Package. Each Bid must include (collectively, the “Bid
                                   Package”): (i) a written and signed irrevocable bid (a “Bid”), stating
                                   that the Potential Bidder offers to consummate a Transaction,
                                   together with a Purchase Agreement marked to show changes
                                   against the Stalking Horse APA, (y) confirming that the Bid is
                                   irrevocable until the later of (1) thirty (30) days following entry of
                                   the order (the “Sale Order”) approving the Transaction or (2) closing
                                   with the Successful Auction Bid, and (z) stating that the Potential
                                   Bidder has had the opportunity to conduct due diligence prior to its
                                   Bid, does not require further due diligence and does not contain any
                                   contingencies in accordance with subparagraph (j) below. The
                                   Debtor shall, in consultation with Lender, determine whether any
                                   Bid is a Qualified Bid.

                           iii.    Assets. Each Bid must clearly identify the Assets that the Bidder is
                                   agreeing to purchase and/or assume.

                           iv.     Assets Purchase Price. Each Bid must clearly state the Purchase
                                   Price to be paid for the Assets.

                           v.      Designation of Assigned Contracts and Leases and Adequate
                                   Assurance of Future Performance. Each Bid and accompanying
                                   Purchase Agreement must contain a list of any and all contracts and
                                   leases of the Debtors that are to be assumed and assigned in
                                   connection with a Transaction (“Assigned Contracts”), and must
                                   also contain written documentation sufficient to demonstrate the
                                   Potential Bidder’s ability to provide adequate assurance of future




4
  The Bid Deadline may be delayed or the qualifications for Potential Bidders relaxed at the discretion of the Debtor
in consultation with the Lender. Receipt of the Bid Package by email shall be considered adequate delivery (with
original copies, if any, received by the counsel to the Debtor).
                                                         9
        performance for the benefit of the non-Debtor parties to the
        Assigned Contracts on the list.

vi.     Minimum Bid. At a minimum, the Bid must have a Purchase Price
        that has a monetary value in cash or other cash equivalents equal to
        or greater than $1,268,300, representing the Stalking Horse Bid
        Purchase Price ($1,110,000), plus the maximum amount of the
        Expense Reimbursement ($75,000), plus the Break-Up Fee
        ($33,300) plus a minimum overbid of $50,000.

vii.    Financial Information. The Bid Package must contain such financial
        and other information that will allow the Debtor to make a
        determination, in consultation with Lender, as to each Potential
        Bidder’s financial and other capabilities to consummate the
        Transaction contemplated by such Bid, including any proposed
        conditions to Closing. The Purchase Price shall be payable in cash
        or cash equivalents at Closing and not be subject to any financing
        contingency.

viii.   Bidding Protections. A Bid proposal other than the Stalking Horse
        Bid must not request or entitle the Potential Bidder to any
        termination fee, transaction or break-up fee, expense
        reimbursement, or similar type of payment.

ix.     Identity of Bidders. Each Potential Bidder must fully disclose the
        identity of each entity that will be part of the proposed Transaction,
        as well as disclose the organization, form and the business
        conducted by each entity and what, if any, connection the Potential
        Bidder has with the Debtors. Potential Bidders shall be required to
        provide such additional information as the Debtor may require
        regarding the Potential Bidder’s ability to satisfy the terms of the
        Bid proposal.

x.      Due Diligence; Contingencies. Except for any required regulatory
        approvals, if any, a Bid must not contain any contingencies of any
        kind, including, among others, obtaining (i) financing;
        (ii) shareholder, board of directors or other approvals; (iii) third
        party consents, acknowledgements or understandings of any king
        (including consents of counterparties to altered terms of any
        Assumed Contract) or (iv) the outcome or completion of due
        diligence. Each Potential Bidder must also affirmatively
        acknowledge that the Potential Bidder (a) had an opportunity to
        conduct due diligence regarding the Assets prior to making its Bid
        and does not require further due diligence, (b) has relied solely upon
        its own independent review, investigation, and/or inspection of any
        documents and/or the Assets in making its Bid, and (c) did not rely
                          10
        upon any written or oral statements, representations, promises,
        warranties, or guaranties whatsoever, whether express, implied, by
        operation of law, or otherwise, regarding the Assets, or the
        completeness of any information provided in connection therewith
        except as expressly stated in these Bidding Procedures.

xi.     Consents. Each Potential Bidder must represent that it obtained all
        necessary organizational approvals to make its Bid and to enter into
        the Purchase Agreement, as applicable.

xii.    Deposit(s). A Potential Bidder (other than the Stalking Horse
        Bidder, which has provided a ten percent (10%) deposit of the
        proposed purchase price) must deposit with the Debtor’s counsel
        not less than the greater of (a) ten percent (10%) of the purchase
        price set forth in the Bid, in the form of a certified check or wire
        transfer on or before the Bid Deadline (the “Deposit”). The
        Deposit shall not become property of the Debtor’s estate, absent
        further order of the Bankruptcy Court. The Deposit(s) shall be
        returned to each Potential Bidder (i) as soon as practicable if the
        Potential Bidder is not determined to be a Qualified Bidder or (ii)
        no later than five (5) business days after entry of the Sale Order, if
        the bidder is a Qualified Bidder (who has not otherwise forfeited
        its Deposit), but is not the Successful Bidder or the Backup Bidder.
        The Debtor’s counsel will maintain any Deposit(s) in a non-
        interest-bearing escrow account.

xiii.   “As Is, Where Is”. Any Bid proposal must provide that any
        conveyance of the Assets will be on an “as is, where is” basis and
        without representations or warranties of any kind, except any
        representations and warranties of the Potential Bidder. Each
        Qualified Bidder shall be deemed to acknowledge and represent that
        it has had an opportunity to conduct any and all due diligence
        regarding the Assets prior to making its Bid and that it has relied
        solely upon its own independent review and investigation in making
        its Bid.

xiv.    Closing; Possession of Assets. Any Bid proposal must state that the
        Bidder is prepared to close by the Closing Deadline, which is not
        later than October 29, 2020, and if the Bid is premised on removal
        of tangible assets from Debtor’s leased real property, such assets
        shall be removed by November 15, 2020.

xv.     Debtor’s Considerations. The Debtor shall have the right, in
        consultation with the Lender, to determine that a Bid is not a
        Qualified Bid and shall notify bidders whether their respective Bid
        has been determined to be a Qualified Bid prior to the October 12,
                          11
                       2020 deadline to file a notice setting forth the selection of highest
                       and best Bid.

               xvi.    In addition to the requirements above, the Debtor may request any
                       additional information from any Potential Bidder to assist the
                       Debtor in making a determination as to whether a Bid is a Qualified
                       Bid.

       (d)     Sale to Stalking Horse Bidder. The Stalking Horse APA shall be deemed a
Qualified Bid, and the Stalking Horse Bidder shall be deemed a Qualified Bidder. If no
Qualified Bid other than Stalking Horse Bidder’s is submitted by the Bid Deadline, the
Debtor shall not hold the Auction, but may proceed with the Sale Hearing and seek
approval of the Stalking Horse APA and the transactions contemplated thereby.

        (e)     Auction. If one or more Qualified Bids are received that are higher and better
than the Stalking Horse Bid, and the Debtor determines, in consultation with Lender, after
review of the Qualified Bids that an Auction process is in the best interests of the Debtor’s
estate and its creditors, the Debtor may, but shall not be required to, conduct an Auction
with respect to the Assets. Debtor shall provide copies of all Qualified Bids to the Stalking
Horse Bidder at least 24 hours in advance of the start of any Auction. If an Auction is
conducted, it will take place at the offices of Bronson Law Offices P.C., 480 Mamaroneck
Ave., Harrison, NY, on October 11, 2020, starting at 10:00 a.m. (prevailing Eastern
Time), or at such other date and time or other place, as may be determined by the Debtor,
in consultation with Lender, at or prior to the Auction. The Debtor reserves the right, in
consultation with Lender, to hold the Auction remotely by Zoom or such other electronic
platform. The Auction shall be conducted in accordance with the following procedures (as
set forth in Section I of the Bidding Procedures).

               i.      Successful Auction Bid. The Auction shall continue until there is
                       only one Bid for the Assets, which the Debtor determines, in
                       consultation with Lender and subject to Bankruptcy Court approval,
                       is the highest or otherwise best bid from among the Qualified Bids
                       submitted at the Auction (the “Successful Auction Bid”) and the
                       Debtor announces that the Auction is closed. The Qualified Bidder
                       submitting such Successful Auction Bid shall become the
                       “Successful Bidder” and shall have such rights and responsibilities
                       of the buyer, as set forth in the applicable Purchase Agreement.
                       Within one (1) business day after the conclusion of the Auction (but
                       in any event prior to the Sale Hearing), the Successful Bidder shall
                       (i) complete, execute and deliver to the Debtor the Purchase
                       Agreement (as updated to conform to the Successful Auction Bid)
                       and all contracts, instruments or other documents evidencing and
                       containing the terms and conditions upon which the Successful
                       Auction Bid was made, and (ii) supplement its Deposit by wire
                       transfer or other immediately available funds so that, to the extent

                                         12
       necessary, such Deposit equals ten percent (10%) of the cash
       component of the Successful Auction Bid.

ii.    Backup Auction Bid. At the conclusion of the Auction, the Debtor
       will also announce the second highest or otherwise best bid from
       among the Qualified Bids submitted at the Auction (the “Backup
       Auction Bid”). The Qualified Bidder submitting such Backup
       Auction Bid shall become the “Backup Bidder”, and subject to the
       rights of the Successful Bidder, shall have such rights and
       responsibilities as set forth in the Purchase Agreement. Within one
       (1) business day after the conclusion of the Auction (but in any event
       prior to the commencement of the Sale Hearing), the Backup Bidder
       shall (i) complete, execute and deliver to the Debtor the Purchase
       Agreement (as updated to conform to the Backup Auction Bid) and
       all contracts, instruments or other documents evidencing and
       containing the terms and conditions upon which the Backup Auction
       Bid was made, and (ii) supplement its Deposit by wire transfer or
       other immediately available funds so that, to the extent necessary,
       such Deposit equals ten percent (10%) of the cash component of the
       Backup Auction Bid.

       The Backup Auction Bid shall remain open and irrevocable until the
       earlier of (x) written notification to the Backup Bidder based on the
       Backup Auction Bid within ten (10) days following entry of the Sale
       Order that the Debtor has terminated the Transaction with the
       Successful Bidder and intends to proceed toward closing with the
       Backup Bidder based on the Backup Auction Bid in accordance with
       the terms of the Bidding Procedures, and (y) Closing of the
       Transaction with the Successful Bidder.

       For the avoidance of doubt, notification to the Backup Bidder within
       such period that the Debtor has terminated a transaction with the
       Successful Bidder and that the Debtor intends to proceed toward
       closing with the Backup Bidder based on the Backup Auction Bid
       shall automatically extend the irrevocable nature of the Backup
       Auction Bid in accordance with the terms of such Backup Auction
       Bid. For the further avoidance of doubt, it is not necessary that the
       Backup Auction Bid actually close within such period.

iii.   Extensions/Adjournment.        The Debtor reserves its rights, in
       consultation with Lender to modify any provisions of the Bidding
       Procedures at or prior to the Auction, including, without limitation,
       extending the deadlines set forth in the Auction procedures,
       modifying bidding increments, adjourning the Auction at the
       Auction and/or adjourning the Sale Hearing in open court without
       further notice with all such modifications or adjournments
                         13
                                 consistent with the terms of the Stalking Horse APA and the
                                 deadlines contained therein.

        D.      Bidding Protections

        22.     The proposed Stalking Horse APA contemplates the payment of bidding protections

in the form of the Break-Up Fee and Expense Reimbursement in certain circumstances. The

Debtor requests the Court grant the proposed Bid Protections administrative expense superpriority

pursuant to section 503(b) and 507(b) of the Bankruptcy Code pari passu to any adequate

protection claims of the Lender, which shall be payable solely from the proceeds of an Alternative

Transaction.

        23.     The Debtor submits that (a) approval of the Bid Protections is an integral part of the

Stalking Horse APA and (b) the Bid Protections are reasonable in relation to the Stalking Horse

Bidder’s efforts and the amount of consideration contemplated by the Stalking Horse APA.

        24.     The efforts of the Stalking Horse Bidder have increased the chances that the Debtor

will receive the highest or otherwise best offer for the Assets by establishing a minimum bid for

other bidders, subjecting the Debtor’s assets to an open auction, and serving as a catalyst for other

potential or actual bidders. Thus, the Bid Protections benefit the Debtor, its estate, creditors, and

all other parties in interest.

        25.     As stated above, the Stalking Horse Bidder is unwilling to commit to hold open its

offer to purchase the Assets under the terms of the Stalking Horse APA unless the Bid Protections

are approved. Accordingly, the Debtor requests that the Court approve the Bid Protections, as

contemplated under the Stalking Horse APA.

        E.      Notice of Sale, Auction and Bidding Procedures

        26.     In accordance with Bankruptcy Rules 6004(a) and (c) and 2002(a)(2), the Debtor,

through its counsel, will serve a copy of the Bidding Procedures Order by email and first class mail,
                                                  14
postage prepaid, to interested persons and entities, including: (i) the Debtor’s secured creditors or

their counsel; (ii) the Office of the United States Trustee for the Southern District of New York;

(iii) all parties in interest who requested notice pursuant to Bankruptcy Rule 2002; (iv) all

counterparties to any potential Assigned Contracts; (v) all parties who are known to assert a Lien

on the Assets; (vi) all parties identified by the Debtor as potentially having an interest in acquiring

the Assets; and (vii) all creditors or the Debtor who are listed on the Debtor’s Schedules of

Assets and Liabilities or who filed proofs of claim against the Debtor’s estate (collectively, the

“Notice Parties”).

       27.     At the conclusion of the Auction, in consultation with Lender and subject to Court

approval, the Debtor will determine the highest or best offer for the Assets. The Debtor will file a

notice with the Court, informing the Court of the Successful Bidder and Backup Bidder, if any.

       28.     The Sale Hearing is scheduled for October 14, 2020 at 10:00 a.m. (EST).

       F.      Assignment Procedures

       29.     The Stalking Horse APA contemplates that, subject to approval of the Court, certain

of the Debtor’s executory contracts and unexpired leases in relation to the operation of the Debtor’s

business may be assumed and assigned to the Purchaser, to the extent assignable under applicable

law and in accordance with section 365 of the Bankruptcy Code. At Closing, the Purchaser will

assume and thereafter in due course perform all of the obligations under the Assigned Contracts,

if any, pursuant to section 365 of the Bankruptcy Code.

       30.     The Debtor proposes that a schedule of contracts and leases proposed to be assumed

and assigned, if any, together with the proposed corresponding Cure Amounts (the “Assumption

Schedule”) be filed by the Debtor with the Court not later than October 6, 2020, with notice

thereof served upon all counterparties to the proposed Assigned Contracts.

                                                  15
       31.     The Debtor may, with the consent of the Purchaser or Successful Bidder, add and

remove executory contracts or unexpired leases from the Assumption Schedule until the Sale

Hearing. The Debtor will file and serve notice of any such amendment (an “Amendment Notice”)

on all non-Debtor parties to the Assigned Contracts that are impacted by any amendment to the

Assumption Schedule.

       32.     To facilitate a prompt resolution of disputes relating to the Cure Amounts and any

other objections, the Debtor proposes that all non-Debtor parties to the Assigned Contracts will

have until October 9, 2020 to file an objection (an “Assumption Objection”) to the assumption and

assignment of the Assigned Contracts to which they are parties, or to the Cure Amounts listed for

those Assigned Contracts. Any party filing an Assumption Objection must state with specificity

the basis of the objection and asserted Cure Amount and must include appropriate documentation

in support thereof.

       33.     If an Assumption Objection is timely filed and not consensually resolved, the

Debtor proposes that the Court may hold a hearing with respect to the Assumption Objection either

at the Sale Hearing or at such other date as the Court shall designate. The Debtor proposes that if

the Assumption Objection relates only to the Cure Amount of an Assigned Contract, that Assigned

Contract may be assumed by the Debtor and assigned to the Purchaser or Successful Bidder;

provided, however, that the amount asserted by the objecting party as the proper Cure Amount, or

a different amount set by the Court, shall be held in escrow pending further order of this Court or

mutual agreement of the parties as to the proper Cure Amount for that Assigned Contract. The

Debtor proposes that the Purchaser or Successful Bidder be authorized to settle, compromise or

otherwise resolve any disputed Cure Amounts with the relevant non-Debtor party to any Assigned

Contract without Court approval or notice to any party.

                                                16
        34.     The Debtor proposes that if no Assumption Objection is timely filed and served,

then subject to entry of an Order by this Court, the Cure Amounts set forth in the Assumption

Schedule shall control notwithstanding any terms or conditions to the contrary in any Assigned

Contract. The non-Debtor parties to the Assigned Contracts shall be barred from asserting against

the Debtor or the Successful Bidder any other claim arising from the Assigned Contracts.

        35.     The effective date of any assumption and assignment of the Assigned Contracts

shall be the date on which the Transaction closes. Any Cure Amounts to be paid under any of the

Assigned Contracts shall be paid by the Debtor or Successful Bidder either prior to, upon or

promptly following the closing of the Transaction, or as otherwise agreed to by the parties to the

Assigned Contracts.

                               BASIS FOR RELIEF REQUESTED

        36.     By this Sale Motion, the Debtor requests authority, pursuant to section 363 of the

Bankruptcy Code, to sell the estate’s interest in the Assets, free and clear of all Liens pursuant to

the Bidding Procedures.

        A.      The Sale of the Assets Should be Approved

        37.     Section 363(b) of the Bankruptcy Code provides that “[t]he trustee, after notice and

a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Although section 363 does not set forth a standard for determining

when it is appropriate for a court to authorize the sale or disposition of a debtor’s assets, the United

States Court of Appeals for the Second Circuit, in applying this provision, has required that it be

based upon the sound business judgment of the Debtor. See Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 466 (2d Cir. 2007); Official

Comm. of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay

                                                  17
Corp.), 973 F.2d 141, 145 (2d Cir. 1993); Parker v. Motors Liquidation Co. (In re Motors

Liquidation Co.), 430 B.R. 65, 83 (S.D.N.Y. 2010) (“The overriding consideration for approval of

a Section 363 sale is whether a ‘good business reason’ has been articulated.”) (citations omitted).

         38.    In addition to requiring sound business reasons to approve a sale pursuant to section

363(b) of the Bankruptcy Code, many courts have required a showing that the price to be obtained

for assets be fair and reasonable; that the sale to the proposed Purchaser was negotiated in good

faith; and that it does not unfairly benefit insiders, the Purchaser, or a certain creditor or class of

creditors. See, e.g., In re Channel One Communications, 117 B.R. at 494-97, In re Indus. Valley

Refrig. & Air Cond. Supplies, Inc., 77 B.R. 15 (Bankr. E.D. Pa. 1987).

         39.    In In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983), one of the seminal and most

widely followed cases dealing with asset sales, the Second Circuit held that the factors to be

considered in determining whether a sound business reason exists include the following:

         the proportionate value of the asset to the estate as a whole, the amount of elapsed
         time since the filing, the likelihood that a plan of reorganization will be proposed
         and confirmed in the near future, the effect of the proposed disposition on future
         plans of reorganization, the proceeds to be obtained from the disposition vis-à-vis
         any appraisals of the property, which of the alternatives of use, sale or lease the
         proposal envisions and, most importantly perhaps, whether the asset is increasing
         or decreasing in value.

Id. at 1071 (emphasis supplied); see also In re the Delaware & Hudson Ry. Co., 124 B.R. 169 (D.

Del. 1991); In re Eng’g Prod. Co., 121 B.R. 246 (Bankr. E.D. Wis. 1990); In re Thomson

McKinnon Sec., Inc., 120 B.R. 301 (Bankr. S.D.N.Y. 1990); In re Channel One Communications,

Inc., 117 B.R. 493 (Bankr. E.D. Mo. 1990); In re Brethren Care, 98 B.R. 927 (Bankr. N.D. Ind.

1989).

         40.    Application of the above standards demonstrates that approval of the Stalking

Horse APA is warranted. The Debtor is exercising sound business judgment by conducting the

                                                  18
sale process through a stalking horse bidder who will have established a minimum bid, subjecting

the Assets to an open auction and serving as a catalyst for other potential or actual bidders. The

Debtor, in consultation with its professionals, has determined that the proposed Bidding

Procedures will ensure the highest and best offer is received for the Assets.

       41.     The Debtor believes the Bidding Procedures will ensure that all interested parties

have the opportunity to bid on the Assets, and the Debtor’s estate will thereby benefit by securing

the highest and best value.

       42.     The Debtor has marketed the Assets for over a year and the Broker has marketed the

Assets intensely for the last five (5) months. The Broker has worked with a number of interested

parties to complete a potential sale, but for various reasons those other parties declined to submit

offers higher and better than the terms set forth in Stalking Horse APA. The Debtor believes that

the Purchase Price is fair and reasonable for a stalking horse bid under the circumstances. There is

also some urgency to disposing of the Assets expeditiously including the Debtor’s closure, the

global pandemic, the accrual and inability to pay rent, and lack of funds to continue the business

generally. If the Debtor does not move forward with this sale, it will have no choice but to abandon

the Assets, which would then be sold by the Lender in a foreclosure process, that is sure to net

even less money than the Stalking Horse is offering.

       43.     Many courts require that “fair and accurate notice” be given of the proposed sale

under section 363(b) of the Bankruptcy Code. See, e.g., In re Delaware & Hudson Ry., 124 B.R.

169, 176 (D. Del. 1991); Channel One, 117 B.R. at 496 (Bankr. E.D. Mo. 1990); Naron & Wagner,

Chartered, 88 B.R. 85, 88 (Bankr. D.Md. 1988). Fair and accurate notice should inform all

interested parties of the liquidation of the debtor’s business; disclose accurately the terms of the

sale; explain the effect of the sale upon the debtor’s business; and explain why the sale is in the

                                                19
best interests of the debtor’s estate. Delaware & Hudson, 124 B.R. at 180; see also, Naron &

Wagner, 88 B.R. at 88.

       44.     The Debtor believes that there will be sufficient notice of the Bidding Procedures

as proposed herein in order to encourage active participation by interested parties and to achieve

the highest and best value through the sale process.

       45.     For these reasons, the Debtor respectfully requests that it be authorized to proceed

with the sale process in accordance with the Bidding Procedures.

       B.      The Assets Should be Sold Free and Clear of Liens, Claims, Encumbrances
               and Interests

       46.     The Debtor seeks approval of the sale of the Assets free and clear of all Liens other

than permitted encumbrances, if any.

       47.     Property may be sold outside the ordinary course of business under section 363(b)

of the Bankruptcy Code, free and clear of all liens, claims and encumbrances under Bankruptcy

Code section 363(f), only if:

               1.     applicable nonbankruptcy law permits sale of such property free and clear
                      of such interest;

               2.     such entity consents;

               3.     such interest is a lien and the price at which such property is to be sold is
                      greater than the aggregate value of all liens on such property;

               4.     such interest is in bona fide dispute; or

               5.     such entity could be compelled, in a legal or equitable proceeding, to accept
                      a money satisfaction of such interest.

11 U.S.C. § 363(f).

       48.     Accordingly, a debtor may sell property of a bankruptcy estate outside the ordinary

court of business if one of the five conditions under section 363(f) of the Bankruptcy Code is


                                                20
satisfied. See In re Grubb & Ellis Co., Case No. 12-10685 (MG), 2012 Bankr. LEXIS 1279, at *31

(Bankr. S.D.N.Y. Mar. 27, 2012) (discussing section 363(f)) of the Bankruptcy Code); In re

Borders Group, Inc., 453 B.R. 477, 483–84 (Bankr. S.D.N.Y. 2011) (same).

       49.     Here, all parties holding Liens on the Assets will be provided notice of the proposed

Transaction and shall be granted an opportunity to object to the relief requested in the instant Sale

Motion, and any such entity that does not object to the sale shall be deemed to have consented.

See, e.g., Futuresource LLC v. Reuters, Ltd., 312 F.3d 281, 285-86 (7th Cir. 2002) (standing for

the proposition that the lack of an objection to a proposed sale of assets counts as consent);

Hargrave v. Township of Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994)

(failure to object to sale free and clear of liens, claims and encumbrances satisfies section

363(f)(2)); In re Elliot, 94 B.R. 343, 345 (Bankr. E.D. Pa. 1988) (citing In re Gabel, 61 B.R. 661

(Bankr. W.D. La. 1985)); see also In re Enron Corp., 2003 WL 21755006 at *2 (AJG) (Bankr.

S.D.N.Y. 2003) (order deeming all parties who did not object to proposed sale to have consented

under section 363(f)(2)). Therefore, if a party holding a Lien on the Assets who received the Sale

Notice fails to object, the Debtor’s sale of the Assets free and clear of all Liens satisfies section

363(f)(2) of the Bankruptcy Code.

       50.     Moreover, if any lienholder does not consent, the proposed sale free and clear of its

liens is nevertheless permitted under section 363(f)(3) of the Bankruptcy Code because the price

at which the Assets are to be sold is greater than the aggregate value of all liens on such property,

as determined by the full and fair sale process proposed herein. Courts in this District have held

that such value is determined not by the face amount of the liens, but rather “the amount by which

the lienholder[s’] claim[s] [are] actually secured.” In re Bos. Generating, LLC, 440 B.R. 302, 332

(Bankr. S.D.N.Y. 2010); In re Beker Indus. Corp., 63 B.R. 474, 476 (Bankr. S.D.N.Y. 1986)

                                                 21
(“363(f)(3) is to be interpreted to mean what it says: the price must be equal to or greater than the

aggregate value of the liens asserted against it, not their amount.”). The amount by which the liens

are secured is defined by reference to section 506(a) of the Bankruptcy Code as the value of the

collateral securing the claims. In re Bos. Generating, 440 B.R. at 332; see also United Sav. Ass’n

of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 372, (1988) (“The phrase

value of such creditor's interest in § 506(a) means the value of the collateral.”) (internal quotations

and citations omitted). Here, the best evidence of this value is the Purchase Price offered by the

Stalking Horse Bidder or to be offered by a Successful Bidder at Auction after the sale process

proposed herein, which the Debtor submits is a full and competitive marketing and sale process

that will fairly reflect the value of the property sold. If the sale proceeds resulting from such

process are insufficient to pay a lien, such lien is not secured, rendering such lien valueless and

satisfying section 363(f)(3). See In re Bos. Generating, 440 B.R. at 332 (“[T]he proceeds of the

Transaction may be insufficient to pay the First Lien Debt in full; if that is the case, then the Second

Lien Lenders' claims are not secured. Under Beker and the many decisions of other Bankruptcy

Courts following its reasoning, I find that section 363(f)(3) is satisfied.”); see also In re Oneida

Lake Dev., Inc., 114 B.R. 352, 357 (Bankr. N.D.N.Y. 1990) (noting Beker requires “the Court must

conclude that the proposed sale price is the best price obtainable under the circumstances.”). As

this Court has recognized, “to hold otherwise would effectively mean that most section 363 sales

of encumbered assets could no longer occur either (a) absent consent of all lienholders (including

those demonstrably out of the money) or (b) unless the proceeds of the proposed sale were

sufficient to pay the face amount of all secured claims in full.” In re Bos. Generating, 440 B.R. at

332. To the extent required, “special circumstances” additionally justify this result, including the

declining value of the Assets due to the global pandemic, closure of the Debtor’s business, and the

                                                  22
Debtor’s financial inability to maintain the Premises and pay accruing taxes and insurance costs.

See In re Oneida, 114 B.R. at 357 (“[T]the apparent rapid depreciation of the property provide

special circumstances which suggest that the Debtor has met the requirements of Code §

363(f)(3).”). Accordingly, the Debtor submits the value obtained through the sale process is the

best value obtainable for creditors and greater than the aggregate value of the liens for purposes of

satisfying section 363(f)(3).

        51.        Finally, Bankruptcy Code section 363(f)(5) is also satisfied. As this Court has held,

the existence of state law foreclosure procedures and enforcement actions satisfy section 363(f)(5)

in that they constitute legal or equitable proceedings compelling lienholders to accept money

satisfaction of their interests. See In re Bos. Generating, LLC, 440 B.R. 302, 333 (Bankr. S.D.N.Y.

2010) (“Numerous legal and equitable procedures exist by which the Second Lien Lenders could

be forced to accept less than full payment of the Second Lien Debt. Thus, the Court finds that

because the Second Lien Lenders could be compelled under state law to accept general unsecured

claims to the extent the sale proceeds are not sufficient to pay their claims in full, section 363(f)(5)

is satisfied.”).

          C.        The Stalking Horse Bidder or Successful Bidder Shall Be Entitled To Section
                    363(m) Protection

        52.        Section 363(m) of the Bankruptcy Code protects good faith purchasers at sales

conducted under section 363(b) by providing that:

        The reversal or modification on appeal of an authorization under subsection (b) or
        (c) of this section of a sale or lease of property does not affect the validity of a sale
        or lease under such authorization to an entity that purchased or leased such property
        in good faith, whether or not such entity knew of the pendency of the appeal, unless
        such authorization and such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m).


                                                    23
       53.     Although the Bankruptcy Code does not define good faith, the United States Court

of Appeals for the Second Circuit has provided the following definition of good faith in the context

of sales under section 363 of the Bankruptcy Code:

       Good faith of a purchaser is shown by the integrity of his conduct during the course
       of the sale proceedings; where there is a lack of such integrity, a good faith finding
       may not be made. A purchaser’s good faith is lost by fraud, collusion between the
       purchaser and other bidders or the trustee, or an attempt to take grossly unfair
       advantage of other bidders…. As just defined, the good-faith analysis is focused on
       the purchaser’s conduct in the course of the bankruptcy proceedings.

Licensing by Paolo v. Sinatra (In re Gucci), 126 F.3d 380, 390 (2d Cir. 1997) (quotations and

citations omitted); see In re Motors Liquidation, 430 B.R. at 78 (relying on Gucci definition of

good faith in this context).

       54.     The Debtor is selling the Assets to the Stalking Horse Bidder, subject to higher or

better offers, through a sealed bid process with the right to conduct an open bid auction after

interested parties receive notice and are given an opportunity to participate. The Assets have been

and will continue to be extensively marketed by the Broker. The Debtor will seek the Court’s

approval of the Transaction to the Stalking Horse Bidder or Successful Bidder, as applicable. The

Debtor submits that the sales process will be an arm’s length process and that the Stalking Horse

Bidder or Successful Bidder will be a good faith purchaser of the Assets.

       55.     Accordingly, the Debtor respectfully requests that the Stalking Horse Bidder or

Successful Bidder be afforded the protections under section 363(m) of the Bankruptcy Code.

       D.      Bid Protections are Warranted

       56.     The Debtor proposes that if overbidding occurs at the Auction, the Stalking Horse

Bidder shall have the right, but not the obligation, to participate in the overbidding subject only to

the limitations provided by the Bidding Procedures. However, to compensate the Stalking Horse

Bidder for serving as a “stalking horse,” thereby subjecting its bid to better or higher offers, the
                                                24
Debtor and the Stalking Horse Bidder seek authority for the Debtor to pay the Stalking Horse

Bidder the Bid Protections if an Alternative Transaction is consummated.       The Debtor and the

Stalking Horse Bidder believe that the proposed Bid Protections are (a) fair and reasonable, given

the benefits to the estate of having a definitive Stalking Horse APA and the risk to the Stalking

Horse Bidder that a third-party offer may ultimately be accepted and (b) necessary to preserve the

value of the Debtor’s estate.

       57.     Bidding incentives such as the Bid Protections encourage a potential purchaser to

invest the requisite time, money, and effort to conduct due diligence and sale negotiations with a

debtor despite the inherent risks and uncertainties of the chapter 11 process. See e.g., In re 9 95

Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (finding bidding incentives may

be “legitimately necessary to convince a ‘white knight’ to enter the bidding by providing some

form of compensation for the risks it is undertaking”) (citation omitted); In re Marrose Corp., 89 B

12171-12179 (CB), 1992 WL 33848, at *5 (Bankr. S.D.N.Y. 1992) (“Agreements to provide

breakup fees or reimbursement of fees and expenses are meant to compensate the potential acquirer

who serves as a catalyst or ‘stalking horse’ which attracts more favorable offers”).

       58.     The Debtor submits that bidding protections such as the Bid Protections are a

normal and necessary component of sales outside the ordinary course of business under section

363 of the Bankruptcy Code. See e.g., In re Kmart, Case No. 02 B02474 (SPS) (Bankr. N.D. Ill.

May 10, 2002) (authorizing a termination fee and bid protections for potential bidders); In re

Comdisco, Inc., Case No. 01 24795 (RB) (Bankr. N.D. Ill. Aug. 9, 2002) (approving a termination

fee as, inter alia, an actual and necessary cost and expense of preserving the debtor’s estate, of

substantial benefit to the debtor’s estate, and a necessary inducement for, and a condition to, the

proposed Purchaser’s entry into the Asset Stalking Horse APA); In re Integrated Resources, Inc.,

                                                25
147 B.R. at 660 (noting that break-up fees may be legitimately necessary to convince a “white

knight” to offer an initial bid by providing some form of compensation for the expenses such

bidder incurs, and the risks such bidder faces by having its offer held open, subject to higher and

better offers); In re Crowthers McCall Pattern, Inc., 114 B.R. 877 (Bankr. S.D.N.Y. 1990)

(approving an overbid requirement in an amount equal to the approved break-up fee); In re Kupp

Acquisition Corp., Case No. 96 1223 (PJW) (Bankr. D. Del. March 3, 1997).

       59.     Here, the proposed Bid Protections are limited to (a) the Expense Reimbursement,

entitling the Stalking Horse Bidder to be reimbursed for amounts it actually incurred, not to exceed

$75,000, and (b) the Break-Up Fee of three percent (3%) of the purchase price. These amounts

have been reasonably calculated to compensate the Stalking Horse Bidder for (a) committing the

time to perform due diligence, (b) lost opportunity in being bound to a transaction that could be

topped in a competitive auction process and (c) serving as a “stalking horse” to encourage the

submission of other bids. Accordingly, the Debtor believes that the Bid Protections should be

approved.

       E.      The Assignment Procedures and the Assumption and Assignment of the
               Assigned Contracts Pursuant Thereto Are Appropriate and Should be
               Approved

       60.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a trustee,

“subject to the court’s approval, may assume or reject any executory contract or unexpired lease

of the debtor.” 11 U.S.C. § 365(a). In addition, under section 365(b)(1) of the Bankruptcy Code,

for a trustee to assume an executory contract or unexpired lease, it must “cure, or provide adequate

assurance that the debtor will promptly cure,” any default, including compensation for “actual

pecuniary loss” relating to such default. 11 U.S.C. § 365(b)(1). Once the contract or lease is



                                                26
assumed, the trustee may assign it, “only if . . . adequate assurance of future performance is

provided.” 11 U.S.C. § 365(f)(2).

       61.     The standard for approval of assumption or rejection is whether the decision to take

such action will benefit the debtor’s estate and is an exercise of sound business judgment. See,

e.g., NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (stating that the traditional standard

applied by courts to authorize the rejection of an executory contract is that of “business

judgment”); Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d

1095, 1098 (2d Cir. 1993); In re Stable Mews Assoc., Inc., 4l B,R. 594, 596 (Bankr. S.D.N.Y.

1984). The meaning of “adequate assurance of future performance” depends on the facts and

circumstances of each case, but may be provided, among other means, by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property assigned.

See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate

assurance present when assignee has financial resources and expressed willingness to devote

sufficient funding to business); see also In re Nqtco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y.

1985) (adequate assurance of future performance does not mean absolute assurance that debtor

will thrive and pay rent).

       62.     The Debtor submits that the proposed Assignment Procedures are appropriate and

reasonably tailored to provide the non-Debtor contract counterparties with adequate notice of the

proposed assumption and assignment of the applicable Assigned Contracts, as well as proposed

Cure Amounts, if applicable. The Assignment Procedures provide such contract parties with an

opportunity to object and to be heard with respect to any proposed assumption and assignment and

the related proposed Cure Amounts. The Assignment Procedures provide that, in the event an

objection of a counterparty is not consensually resolved, the Court will determine disputed issues,

                                                 27
including any adequate assurance of future performance issues. Thus, the Debtor submits that the

Assignment Procedures comport with the requirements of section 365 of the Bankruptcy Code and

Bankruptcy Rule 6006, and should be approved.

       63.     The assumption and assignment to the Purchaser or Successful Bidder of the

Assigned Contracts pursuant to the Assignment Procedures and Bidding Procedures comport with

the requirements of section 365 of the Bankruptcy Code and should be approved. As set forth in

the Stalking Horse APA, to the extent any defaults exist under any Assigned Contracts, such

defaults are required to be cured, and the Purchaser is required to assume future obligations under

the Assigned Contracts. In accordance with the Bidding Procedures, any Qualified Bid must

include written documentation sufficient to demonstrate the Potential Bidder’s ability to provide

adequate assurance of future performance. In addition, to the extent necessary, the Debtor will

present facts at the Sale Hearing to show the financial wherewithal, willingness, and ability of the

Purchaser or Successful Bidder to perform under the Assigned Contracts. Because the Sale Hearing

will provide the Court with an opportunity to evaluate the ability of the Purchaser or Successful

Bidder to provide adequate assurance of future performance under the Assigned Contracts, the

Debtor submits that the Court should authorize the assumption and assignment of the Assigned

Contracts, effective upon the Closing of the proposed Transaction.

       F.      Waiver of Stay

       64.     Under Bankruptcy Rule 6004(h), orders authorizing the sale of a debtor’s assets

under section 363(b) of the Bankruptcy Code are “stayed until the expiration of 14 days after entry

of the order” authorizing such sale. Fed. R. Bankr. P. 6004(h).

       65.     A waiver of the stay requirement under Bankruptcy Rule 6004(h) will relieve the

Debtor’s estate of any financial burdens associated with the Assets and reduce the expenditure of

                                                28
additional funds to maintain the Assets. Additionally, such a stay could further delay the date that

a new owner can take possession and control of the Assets and thus could chill the sale.

Conversely, the waiver of the stay will allow for a smoother transition for the new owner and

unburden the Debtor and the estate from any obligations arising from the Assets.

       66.     For these reasons, the Debtor respectfully requests that the Court waive the

requirement under Bankruptcy Rule 6004(h).

                                             NOTICE

       67.     Bankruptcy Rule 2002(a) requires that notice of motions under Bankruptcy Code

section 363(b) be given to “the debtor, the trustee, all creditors and indenture trustees…” Fed. R.

Bankr. P. 2002(a). Bankruptcy Rule 2002(c)(1) directs that notices of proposed sales of property

of the estate “shall include the time and place of any Auction, . . . and the time fixed for filing

objections.” Fed. R. Bankr. P. 2002(c)(1).

       68.     The Debtor intends to serve notice of this Sale Motion on the Notice Parties.

                                      NO PRIOR RELIEF

       69.     No previous application for the relief requested herein has been made to this or any

other court.

                                [concluded on the following page]




                                                29
       WHEREFORE, the Debtor requests that the Court (i) enter the Bidding Procedures Order,

in substantially the same form as that annexed hereto as Exhibit A; (ii) enter the Sale Order, in

substantially the same form as that annexed hereto as Exhibit B; and (iii) grant such other and

further relief as this Court deems just and proper.



Dated: September 24, 2020
Harrison, New York

                                              BRONSON LAW OFFICES, P.C.


                                              By:     /s/H. Bruce Bronson
                                                        H. Bruce Bronson




                                                 30
